IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40778
                         Summary Calendar



BOBBY JOE KELLY,

                                         Plaintiff-Appellant,

versus

NICKIE CURRY; JOAN RAYBURN;
AMY BAKER; DONNA BENJAMIN;
ZELDA GLASS; Lieutenant,
Former Lieutenant, Law
Library Supervisor at Telford
Unit,

                                         Defendants-Appellees.

                        --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC Nos. 5:99-CV-152 c/w
                    5:99-CV-270 c/w 5:00-CV-14
                        --------------------
                          February 14, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE,, Circuit Judges.

PER CURIAM:*

     Bobby Joe Kelly, Texas prisoner # 626124, has filed a motion

for leave to proceed in forma pauperis (IFP) on appeal, following

the district court’s order granting the defendants’ motion for

summary judgment and dismissing Kelly’s consolidated civil rights

actions pursuant to 42 U.S.C. § 1983.   By moving for IFP status,

Kelly is challenging the district court’s certification that IFP

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40778
                                  -2-

status should not be granted on appeal because his appeal is not

taken in good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th

Cir. 1997).

     We insist that a district court must state its reasons for

certifying that the appeal is not taken in good faith.      See id.

Here the reasons are apparent from the record and a remand for

their formal statement by the district court would be a pointless

exercise.

      Kelly has failed to challenge specifically the district

court’s finding that his appeal was not taken in good faith and

was legally frivolous.    Although this court liberally construes

pro se briefs, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972),

the court requires arguments to be briefed in order to be

preserved.    Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

Because Kelly has failed to address the only appealable issue,

the district court’s certification of the appeal as frivolous, he

has abandoned the issue on appeal.     See id.

     Kelly’s request for IFP status is DENIED, and his appeal is

DISMISSED as frivolous.     See Baugh, 117 F.3d at 202 & n.24; 5TH

CIR. R. 42.2.   The dismissal of this appeal as frivolous counts

as a “strike” for purposes of § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).     Kelly therefore

has one “strike” under § 1915(g).     Kelly is warned that if he

accumulates three “strikes” pursuant to § 1915(g), he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.      See § 1915(g).
                          No. 00-40778
                               -3-

     Kelly’s motion for appointment of counsel is also DENIED as

moot.

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; STRIKE WARNING

ISSUED; MOTION FOR APPOINTMENT OF COUNSEL DENIED AS MOOT.